Dec 14 2015, 8:57 am




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Andrew L. Teel                                            Jane E. Malloy
Lindsey C. Swanson                                        Ashley A. O’Neil
Haller & Colvin, P.C.                                     Malloy Law, LLC
Fort Wayne, Indiana                                       Fort Wayne, Indiana




                                            IN THE
    COURT OF APPEALS OF INDIANA

F. John Rogers, as Personal                               December 14, 2015
Representative of Paul Michalik,                          Court of Appeals Cause No.
Deceased, and R. David Boyer,                             02A05-1506-CT-520
Trustee of the Bankruptcy Estate                          Appeal from the Allen Superior
of Jerry Lee Chambers,                                    Court
                                                          The Honorable Craig J. Bobay,
Appellants,                                               Judge
                                                          Trial Court Cause No.
        v.                                                02D02-1204-CT-191

Angela Martin and
Brian Paul Brothers,

Appellees.




Barnes, Judge.




Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015                    Page 1 of 15
                                               Case Summary
[1]   F. John Rogers, as the personal representative of Paul Michalik, deceased, and

      R. David Boyer, as trustee of the bankruptcy estate of Jerry Chambers,

      (collectively “the Appellants”) appeal the trial court’s granting of a motion to

      strike and a motion for summary judgment filed by Angela Martin. We reverse

      and remand.


                                                       Issues
[2]   The Appellants raise two issues.1 We address the dispositive issues, which we

      restate as:


                        I.       whether the trial court properly granted
                                 summary judgment on the Appellants’ Dram
                                 Shop Act claim; and

                        II.      whether the trial court properly granted
                                 summary judgment on the Appellants’ claim
                                 that Martin negligently failed to render aid.

                                                        Facts
[3]   In May 2010, Martin was in a romantic relationship with Brian Brothers, who

      had lived with Martin since 2006 in a house owned by Martin. Martin made

      substantially more money than Brothers, who cashed his paychecks and gave




      1
        The Appellants also argue that the trial court improperly granted Martin’s motion to strike exhibits to her
      deposition, which were designated by the Appellants in response to Martin’s motion for summary judgment.
      Martin argues that the photos of Michalik dead in Martin’s yard were unauthenticated and that the police
      report contained unsworn statements, which were inadmissible under Trial Rule 56(E). However, because
      we resolve the propriety of summary judgment without considering the challenged evidence, we need not
      decide this issue.

      Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015                      Page 2 of 15
      most of the money to Martin. Martin then deposited the money in her personal

      checking account, which was used to pay bills and other household expenses.

      Brian used the debit card associated with Martin’s checking account to make

      purchases and withdraw money.


[4]   The couple decided to have a birthday party for Brothers on May 8, 2010. They

      invited friends, family, and coworkers, and guests were allowed to bring their

      significant others. Brothers bought a keg of beer, which he paid for using the

      debit card associated with Martin’s checking account, and set it up in the

      garage. About fifty people attended the party, including Brother’s coworker

      Jerry Chambers and his significant other Paul Michalik. Generally, guests

      served themselves from the keg. However, a pitcher was used to take beer from

      the keg to the basement. At one point, Martin used the pitcher to take beer to

      the basement. It is possible that Brothers was playing poker at that time.


[5]   At around 2:00 a.m., about ten guests remained, playing cards in basement, and

      Martin went to bed. She was awoken at approximately 3:30 a.m. by Brothers,

      who told her that, when he asked Chambers and Michalik to leave, a fist fight

      ensued, during which he fought Chambers and Michalik and punched

      Chambers in the nose. Brothers asked for Martin’s help getting Chambers and

      Michalik to leave. When Martin went to the basement, Michalik was lying

      unconscious on the floor. Brothers and Chambers checked for a pulse and

      confirmed that Michalik was breathing. Martin returned to bed as Brothers and

      Chambers carried Michalik upstairs to leave. When Brothers came to bed,

      Martin asked if Chambers and Michalik had left. Brothers said no, and Martin

      Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 3 of 15
      instructed him to make sure the men got into their car and left. Shortly

      thereafter, police arrived, and Michalik was found dead in Martin’s yard.


[6]   The Appellants filed a complaint against Martin and Brothers alleging in part

      that Martin violated the Dram Shop Act by furnishing alcohol to Brothers and

      that Martin failed to render aid to Michalik. Martin filed a motion for

      summary judgment, and the Appellants responded. Martin then replied, and a

      hearing was held. The trial court granted Martin’s motion for summary

      judgment. The Appellants now appeal.


                                                   Analysis
[7]   Summary judgment is proper only where the designated evidence shows that

      there are no genuine issues of material fact and that the moving party is entitled

      to a judgment as a matter of law. Ind. Trial Rule 56(C). We review summary

      judgment de novo and apply the same standard as the trial court. Young v.

      Hood’s Gardens, Inc., 24 N.E.3d 421, 423 (Ind. 2015). “We consider only those

      materials properly designated pursuant to Trial Rule 56 and construe all factual

      inferences and resolve all doubts as to the existence of a material issue in favor

      of the non-moving party.” Id. at 424. “Summary judgment is appropriate when

      the undisputed material evidence negates one element of a claim.” Estate of

      Mintz v. Connecticut Gen. Life Ins. Co., 905 N.E.2d 994, 998 (Ind. 2009).


                                        I. Dram Shop Act Liability

[8]   The Appellants allege that Martin is liable under Indiana’s Dram Shop Act.

      “In Indiana, common law liability for negligence in the provision of alcoholic

      Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 4 of 15
beverages is restricted to cases involving the breach of a statutory duty.” Rauck

v. Hawn, 564 N.E.2d 334, 337 (Ind. Ct. App. 1990). Because Brothers was not a

minor, Indiana Code Section 7.1-5-10-15 identifies the specific conduct giving

rise to liability. See id. That statute prohibits a person from, knowing that

another person is intoxicated, selling, bartering, delivering, or giving away an

alcoholic beverage to the intoxicated person. Ind. Code § 7.1-5-10-15.2

However, civil liability is limited by Indiana Code Section 7.1-5-10-15.5, which

provides in part:

          (a) As used in this section, “furnish” includes barter, deliver, sell,
          exchange, provide, or give away.


          (b) A person who furnishes an alcoholic beverage to a person is
          not liable in a civil action for damages caused by the impairment
          or intoxication of the person who was furnished the alcoholic
          beverage unless:


                   (1) the person furnishing the alcoholic beverage had actual
                   knowledge that the person to whom the alcoholic beverage
                   was furnished was visibly intoxicated at the time the
                   alcoholic beverage was furnished; and


                   (2) the intoxication of the person to whom the alcoholic
                   beverage was furnished was a proximate cause of the
                   death, injury, or damage alleged in the complaint.




2
    This statute was modified in 2014, but the substance of the statute remained the same.


Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015                  Page 5 of 15
       The Dram Shop Act represents a legislative judgment that providers of

       alcoholic beverages should be liable for the reasonably foreseeable

       consequences of knowingly serving visibly intoxicated persons. Pierson v. Serv.

       Am. Corp., 9 N.E.3d 712, 716 (Ind. Ct. App. 2014) trans. denied. We have held

       that the legislature intended, and public policy supports, “the extension of civil

       liability to family, friend or acquaintance who merely furnishes ‘one more

       drink’ to an intoxicated person.” Ashlock v. Norris, 475 N.E.2d 1167, 1169 (Ind.

       Ct. App. 1985).


[9]    Martin moved for summary judgment only on the basis that she did not furnish

       alcohol to Brothers. “In each case where it has been held that a defendant

       furnished alcohol to another for his or her use in violation of the statutes, the

       supplier was ‘the active means’ by and through which the liquor was placed in

       the custody and control of the intoxicated person.” Rauck, 564 N.E.2d at 337

       (citing Lather v. Berg, 519 N.E.2d 755, 761 (Ind. Ct. App. 1988)). The

       Appellants contend that, because Martin’s debit card was used to purchase the

       keg and she delivered a pitcher of beer while Brothers might have been playing

       poker, there are genuine issues of material fact regarding whether she furnished

       alcohol to Brothers. In response, Martin asserts that she was not the active

       means by which Brothers acquired the alcohol because Brothers procured the

       keg using a debit card associated with an account in which his money was

       deposited and jointly hosted the party with Martin at the home they shared.


[10]   In support of her assertion that she is not liable, Martin cites Lather, in which

       three teens, Joseph Berg, Ronald Bailey, and Keith Murphy, “together devised

       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 6 of 15
       the plan” to ask someone to buy the liquor for them. Lather, 519 N.E.2d at 763.

       After acquiring the alcohol, one of the teens drove drunk, was involved in a

       high-speed chase, and crashed into a patrol car, killing the officer. In

       determining that summary judgment for Murphy’s cohorts was proper, we

       observed:

               we have found no case in Indiana or elsewhere holding that
               conduct such as that presented here constitutes furnishing an
               alcoholic beverage to another person. It is not for this court to
               declare “that they who drink together should pay together if one
               of the group injures a third party.” Any such consequence is a
               policy determination for the legislature.


       Id. (citations omitted).


[11]   The extremely fact sensitive nature of these cases makes comparison difficult.

       For example, in Lather the issue of joint control was relevant where Berg poured

       Murphy’s first drink and, thereafter, Murphy poured his own drinks or drank

       straight from the bottle of alcohol and, for the most part, Berg and Murphy

       shared the bottle of alcohol. We observed that “Berg and Murphy clearly

       acquired possession of the liquor simultaneously . . . and exercised joint control

       over it throughout the evening.” Id. We concluded, “Berg did not deliver or

       transfer any alcohol to Murphy which Murphy did not already possess.” Id.


[12]   Here, however, the issue is not the joint control of a single bottle of alcohol;

       instead, the issue is whether Martin furnished Brothers beer from a keg, which

       was purchased by Martin and Brothers and shared with their guests. Although

       Brothers testified that he poured all of his own beer from the keg, Martin
       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 7 of 15
       testified that she served a pitcher of beer to the poker players in the basement

       and it is possible Brothers was at the table.


[13]   In Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014), our supreme court

       reminded us that summary judgment allows a trial court to dispose of cases

       where only legal issues exist; it is not a summary trial. “Indiana consciously

       errs on the side of letting marginal cases proceed to trial on the merits, rather

       than risk short-circuiting meritorious claims.” Id. at 1004. The possibility that

       Martin served beer to Brothers, even if they jointly acquired the keg itself, is

       sufficient, though minimally so, to raise a factual issue to be resolved at trial.3

       See id. As such, Martin has not negated an element of the Appellants’ claim so

       as to justify summary judgment on this claim.


                                          II. Failure to Render Aid

[14]   Martin also sought summary judgment on the Appellants’ claim that Martin

       failed to render aid to Michalik. To recover on a theory of negligence, the

       Appellants must establish: (1) Martin’s duty to conform her conduct to a

       standard of care arising from her relationship with Michalik; (2) Martin’s failure

       to conform her conduct to that standard of care; and (3) an injury to Michalik

       proximately caused by the failure. See Estate of Heck v. Stoffer, 786 N.E.2d 265,

       268 (Ind. 2003).




       3
         Again, because Martin moved for summary judgment only on the issue of whether she furnished alcohol to
       Brothers, whether Brothers was visibly intoxicated is not an issue before us today.

       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015                 Page 8 of 15
                                            A. Duty to Render Aid

[15]   Whether a defendant has a duty to conform his or her conduct to a certain

       standard for the plaintiff’s benefit is a question of law for the court to decide.

       Id. Courts will generally find a duty where reasonable persons would recognize

       and agree that it exists. Id.


[16]   “As a general rule, an individual does not have a duty to aid or protect another

       person, even if he knows that person needs assistance.” Baker v. Fenneman &

       Brown Properties, LLC, 793 N.E.2d 1203, 1206 (Ind. Ct. App. 2003). As we

       discussed in Baker, the Restatement (Second) of Torts § 314A describes certain

       circumstances in which a party has a duty to render aid. Section 314(A)

       provides:

               (1) A common carrier is under a duty to its passengers to take
               reasonable action


                        (a) to protect them against unreasonable risk of physical
                        harm, and


                        (b) to give them first aid after it knows or has reason to
                        know that they are ill or injured, and to care for them until
                        they can be cared for by others.


               (2) An innkeeper is under a similar duty to his guests.


               (3) A possessor of land who holds it open to the public is under a
               similar duty to members of the public who enter in response to
               his invitation.



       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 9 of 15
               (4) One who is required by law to take or who voluntarily takes
               the custody of another under circumstances such as to deprive
               the other of his normal opportunities for protection is under a
               similar duty to the other.


[17]   Martin contends that she did not owe Michalik a duty to render aid because

       Section 314A does not impose such a duty on a social host. Although this

       provision does not expressly impose a duty to render aid on a social host, it was

       not intended to be an exclusive list of relationships that create a duty to render

       aid. See Restatement (Second) § 314A cmt b (“The relations listed are not

       intended to be exclusive, and are not necessarily the only ones in which a duty

       of affirmative action for the aid or protection of another may be found.”).

       Thus, although Section 314A does not specifically include a social host/guest

       relationship, it does not exclude the imposition of such a duty.


[18]   In circumstances where the element of duty has not already been declared or

       otherwise articulated, the three-part balancing test articulated in Webb v. Jarvis,

       575 N.E.2d 992 (Ind. 1991), is a useful tool in determining whether a duty

       exists. See N. Indiana Pub. Serv. Co. v. Sharp, 790 N.E.2d 462, 465 (Ind. 2003).

       “This analysis involves a balancing of three factors: (1) the relationship between

       the parties, (2) the reasonable foreseeability of harm to the person injured, and

       (3) public policy concerns.” Kramer v. Catholic Charities of Diocese of Fort Wayne-

       S. Bend, Inc., 32 N.E.3d 227, 233 (Ind. 2015) (citing Webb, 575 N.E.2d at 996).


[19]   Regarding the relationship between the parties, Michalik was a guest in the

       home Martin shared with Brothers. Although Michalik was not specifically


       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 10 of 15
       invited to the party, Chambers was personally invited, and Michalik was there

       as Chambers’s significant other. There is designated evidence showing that it

       was “okay” for Chambers to bring his significant other. App. p. 138.


[20]   In the context of premises liability, our supreme court has held, “A landowner

       owes to an invitee or social guest ‘a duty to exercise reasonable care for his

       protection while he is on the landowner’s premises.’” Pfenning v. Lineman, 947

       N.E.2d 392, 406 (Ind. 2011) (quoting Burrell v. Meads, 569 N.E.2d 637, 639

       (Ind. 1991)). The Burrell court reasoned, “If a landowner induces a social guest

       to enter his land by express or reasonably implied invitation, then the

       landowner leads that guest, like any other entrant, to believe that the land has

       been prepared for his safety.” Burrell, 569 N.E.2d at 643. We see no reason

       why a social host should be required to keep the premises reasonably safe for

       social guests but should not have a duty to render aid to an injured guest on his

       or her property. Thus, the social host/guest relationship is a special

       relationship as it relates to a duty to render aid.


[21]   “Regarding the reasonable foreseeability of harm, ‘we examine what forces and

       human conduct should have appeared likely to come on the scene, and we

       weigh the dangers likely to flow from the challenged conduct in light of these

       forces and conduct.’” Kramer, 32 N.E.3d at 234 (quoting Webb, 575 N.E.2d at

       997). “‘Foreseeability does not mean that the exact hazard or precise

       consequence should have been foreseen, but it also does not encompass

       anything that might occur.’” Id. (citation omitted). Here, Martin was awoken

       by Brothers, who was upset because Chambers and Michalik refused to leave

       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 11 of 15
       and “attacked him and . . . he fought them both.” App. p. 149. Martin knew

       that Brothers had punched Chambers in the nose and, when Martin saw

       Chambers, he had blood on his face. Although Michalik did not appear to

       Martin to be injured from the fight, when Martin saw him he was lying

       unconscious on the floor. Brothers and Chambers checked Michalik’s pulse

       and confirmed he was breathing. Then, Michalik had to be carried out of the

       house by Brothers and Chambers. These facts establish that harm to

       Michalik—from the fight or intoxication or a combination of both—was

       reasonably foreseeable.


[22]   Finally, regarding public policy, Martin contends that imposing a duty to

       render aid on a host places an onerous burden on people with no medical

       training to diagnose injuries and determine what aid is appropriate. In Baker,

       we rejected a similar argument after recognizing that the duty to render aid only

       requires one to “‘exercise reasonable care under the circumstances.’” Baker, 793

       N.E.2d at 1210 (quoting Restatement (Second) § 314A cmt e).


[23]   In the context of an invitee/invitor relationship, our supreme court

       acknowledged “that, under some circumstances, moral and humanitarian

       considerations may require one to render assistance to another who has been

       injured, even though the injury was not due to negligence on his part and may

       have been caused by the negligence of the injured person.” L.S. Ayres & Co. v.

       Hicks, 220 Ind. 86, 94, 40 N.E.2d 334, 337 (1942). The L.S. Ayres court

       acknowledged that other relationships may impose a similar obligation but

       declined to further pursue that inquiry at that time. Id. at 95; 40 N.E.2d at 337.

       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 12 of 15
       Having determined that the social host/guest relationship is a special

       relationship, we believe that the same moral and humanitarian concerns require

       a social host to render assistance to an injured person in his or her home

       regardless of the cause of the injury.


[24]   Thus, having considered the relationship between a social guest and a host, the

       foreseeability of harm to someone who is unconscious after an evening of

       drinking and a fist fight, and the moral and humanitarian concerns of requiring

       one to aid an injured guest in his or her home, we conclude that Martin had a

       duty to exercise reasonable care under the circumstances. This conclusion is

       consistent with our holding in Baker, in which we held a business invitor had a

       duty provide assistance to a patron even though the business was not

       responsible for the patron’s illness. See Baker, 793 N.E.2d at 1210.


                                     B. Breach of Duty to Render Aid

[25]   Martin argues that, even if she had a duty to render aid, she did not breach her

       duty as matter of law. “Whether a particular act or omission is a breach of duty

       is generally a question of fact for the jury.” Sharp, 790 N.E.2d at 466. Breach

       can be a question of law where the facts are undisputed and only a single

       inference can be drawn from those facts. Id.


[26]   Comment f to Section 314(A) explains that the defendant:


               is not required to take any action beyond that which is reasonable
               under the circumstances. In the case of an ill or injured person,
               he will seldom be required to do more than give such first aid as
               he reasonably can, and take reasonable steps to turn the sick man

       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 13 of 15
               over to a physician, or to those who will look after him and see
               that medical assistance is obtained. He is not required to give
               any aid to one who is in the hands of apparently competent
               persons who have taken charge of him, or whose friends are
               present and apparently in a position to give him all necessary
               assistance.


[27]   Here, when Martin saw Michalik lying on the basement floor, she asked if he

       was okay and Chambers and Brothers checked his pulse and confirmed that he

       was breathing. Martin stated that she thought Michalik was “just passed out

       from drinking too much or something” and suggested that Chambers “take him

       and make sure he doesn’t have any alcohol poisoning.” App. p. 209 (quotation

       omitted). Chambers and Brothers then carried Michalik upstairs by his arms

       and legs, and Martin went back to her room. When Brothers eventually came

       to bed, Martin asked if everything was taken care of, and Brothers said no and

       indicated they had not left the property.


[28]   Martin contends that she did not breach any duty owed to Michalik because,

       when she left Michalik, he was not left unattended; he was being carried

       upstairs by Brothers and Chambers. In response, the Appellants question

       Chambers’ competency to care for Michalik. Whether Martin’s actions were

       reasonable under these facts is a quintessential question of fact for the jury to

       decide. Martin has not shown that the question of breach can be decided as a

       matter of law.




       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 14 of 15
                                                  Conclusion
[29]   Because there is a question of fact regarding whether Martin furnished alcohol

       to Brothers, the trial court erroneously granted summary judgment to Martin on

       the Appellants’ Dram Shop Act claim. Further, we conclude that Martin, as a

       social host, owed Michalik a duty to render aid, and questions of fact remain

       regarding whether she breached that duty. We reverse and remand.


[30]   Reversed and remanded.


       Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Opinion 02A05-1506-CT-520 | December 14, 2015   Page 15 of 15